Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/16/2022 and 08/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
A corrected copy of the IDS filed 04/29/2022 is included removing the crossing out of the “other documents” 2 and 3.
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/28/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Roylance on August 31, 2022 .
The application has been amended as follows: 
	Claim 12, line 1, after “wherein the” insert - - sintering - - .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
	Applicants argument that claimed sintered bodies are a different color (jet-black) from those disclosed in Fujisaki et al. and Yamauchi et al and thus do not meet the 59 05393800.docx} 
6 Appl. No. 17/264,362 Attorney Docket No. P62359claimed cobalt and iron distribution is persuasive in overcoming the rejections. Furthermore, it was agreed that Yamauchi et al. fails to teach both Fe2O3 and CoO. More specifically claim 1 requires a proportion of cobalt regions larger than 5.5um2 in an elemental map obtained using an electron probe microanalyzer is 25% or less.
	Page 16 of the instant disclosure teaches “The Co distribution (5.5) is an index that indicates a distribution state of the Co-Fe solid solution in the sintered body according to this embodiment. Due to the inclusion of cobalt and iron and such a Co distribution (5.5), the sintered body according to this embodiment exhibits a color tone (jet-black color) visually perceived as a black color without a tint.”
	Fujisaki et al does not teach a black color therefor it would be expected the sintered body of Fujisaki et al would not possess requires a proportion of cobalt regions larger than 5.5um2 in an elemental map.
	Yamauchi et al fails to teach both Fe2O3 and CoO.
	JP 2006342036 fails to teach or fairly suggest a content of chromium in terms of Cr2O3 is less than 0.1 wt%.
	The combination rejection of JP 2006342036 in view of JP 2017077976 is also withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368. The examiner can normally be reached 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
08/31/2022